385 U.S. 12 (1966)
BOOKCASE, INC., ET AL.
v.
LEARY, COMMISSIONER OF POLICE OF THE CITY OF NEW YORK, ET AL.
No. 332.
Supreme Court of United States.
Decided October 10, 1966.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Emanuel Redfield and Benjamin E. Winston for appellants.
J. Lee Rankin and Frank S. Hogan for appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of a properly presented federal question.
MR. JUSTICE BLACK and MR. JUSTICE WHITE are of the opinion that probable jurisdiction should be noted.
MR. JUSTICE HARLAN and MR. JUSTICE BRENNAN are of the opinion that the appeal should be dismissed for want of a substantial federal question.